762 So. 2d 1038 (2000)
Frank L. TROVILLO, Appellant,
v.
FLORIDA DEPARTMENT OF LAW ENFORCEMENT, et al., Appellee.
No. 5D99-3598.
District Court of Appeal of Florida, Fifth District.
July 28, 2000.
*1039 Ryan Thomas Truskoski, of Jaeger & Blankner, Orlando, for Appellant.
Robert A. Butterworth, Attorney General, and Charlie McCoy, Assistant Attorney General, Tallahassee, for Appellee.
GRIFFIN, J.
Appellant, Frank Trovillo["Trovillo"], appeals the lower court's denial of his petition for writ of mandamus. The trial court did not err by the denial of Trovillo's petition for mandamus, which sought to establish that the registration and notification laws applicable to sexual predators and sexual offenders could not be applied to Trovillo, who had committed the offense of attempted lewd and lascivious assault prior to the effective date of any of the statutes. See §§ 775.21 and 943.0435, Fla. Stat. (1997). Trovillo did not allege any facts establishing that the respondents have any clear, legal ministerial duty to perform. To the contrary, the respondents are following the dictates of legislation. Mandamus is not the vehicle to litigate whether the statute is unconstitutional. Furthermore, Trovillo failed to allege facts establishing a clear legal right to the requested relief. Mandamus is not appropriate.
Mr. Trovillo may be able to state claims for injunctive and/or declaratory relief; however, we cannot find that Trovillo has made any request to amend his pleading.
AFFIRMED.
HARRIS and PETERSON, JJ., concur.